DETAILED ACTION
NEW REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘group consisting essentially of ethylene copolymer and terpolymers with glycidyl methacrylate’ is indefinite as it is unclear how a single functional ‘group,’ or ‘moiety,’ can consist essentially of a copolymer and at least two different terpolymers as claimed. The phrase ‘and terpolymers with glycidyl methacrylate’ is indefinite as it is unclear if the terpolymers are required to have ethylene monomer. For purposes of examination, the phrase will be interpreted to mean that the terpolymers are required to have ethylene monomer.


Claim Rejections – 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

s 1 – 3, 5 – 8 and 12 – 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ahn et al (U.S. Patent Application Publication No. 2011/0060099 A1).
With regard to Claim 1, Ahn et al disclose an article (paragraph 0008) comprising an addition – curable material disposed over a substrate (paragraph 0012); the material therefore is a first portion, comprising a silicone polymer (paragraph 0108), and the substrate, which is a second portion, comprises a thermoplastic polymer (paragraph 0016) comprising an additive that reacts with the silicone, and that is functional (paragraph 0030) and that is a thermoplastic polymer (solid that becomes flowable at elevated temperatures, for polymer processing; paragraph 0035); both thermoplastic polymers therefore comprise a functional moiety that forms a chemical bond with the silicone polymer. Ahn et al do not disclose that the second portion is activated with an energy. However, Ahn et al disclose that activation of a surface with an energy is well – known in the art (exposure to high energy sources is in the art; paragraph 0006), but additional processing time or costly equipment is required (paragraph 0006). It would have been obvious for one of ordinary skill in the art to additionally provide for activation of the second portion with energy, in order to use a process that is well – known in the art, if additional processing time or costly equipment are not considered to be critical concerns.  A functional group consisting essentially of ethylene copolymer and terpolymers with glycidyl methacrylate is not explicitly disclosed. However, a copolymer of propylene and ethylene is disclosed, and a terpolymer of glycidyl methacrylate with ethylene and methyl acrylate is alternatively disclosed (paragraph 0017) and ethylene vinyl acetate is alternatively disclosed  and a polymer having an epoxy group that is glycidyl methacrylate is alternatively disclosed (paragraph 0016). It would have been obvious for one of ordinary skill in the art to provide for a terpolymer that is a terpolymer of ethylene and vinyl acetate and methyl methacrylate, in 
With regard to Claims 2, 5 and 12 – 13, the thermoplastic polymer that is not the additive is maleic anhydride – grafted and is an olefin elastomer (paragraph 0016).
With regard to Claim 3, the thermoplastic polymer is copolymerized with an epoxy based compound (epoxides; paragraph 0031).
With regard to Claim 6, a silica filler is disclosed (paragraph 0024) that is attached to a silane having a chloro functional group (paragraph 0028).
With regard to Claim 7, the additive comprises silicon hydride (paragraph 0053). The filler is therefore structurally identical to a filler having silicon hydride attached.
With regard to Claim 8, the silicone polymer is hydrosilylation curable (paragraph 0108), therefore room temperature curable.
With regard to Claim 14, a cohesive bond is disclosed in an example (paragraph 0167). It would have been obvious for one of ordinary skill in the art to provide for a cohesive bond, as a cohesive bond is disclosed in an example.
With regard to Claim 15, the article is a tube (paragraph 0090).


11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ahn et al (U.S. Patent Application Publication No. 2011/0060099 A1) as evidenced by Gale et al (U.S. Patent No. 4,348,584).
Ahn et al disclose an article as discussed above. The thermoplastic polymer is polyethylene (paragraph 0017 of Ahn et al). Ahn et al do not disclose that polyethylene has a glass transition temperature less than 77 degrees Fahrenheit, but Gale et al disclose that polyethylene has a glass transition temperature less than 77 degrees Fahrenheit (column 3, lines 1 – 8).

6. 	Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ahn et al (U.S. Patent Application Publication No. 2011/0060099 A1) as evidenced by Ishii et al (U.S. Patent No. 3,925,339).
Ahn et al disclose an article as discussed above. The thermoplastic polymer is polyvinylidene fluoride (paragraph 0017 of Ahn et al). Ahn et al do not disclose a heat deformation temperature of not greater than about 350 degrees Fahrenheit, but Ishii et al disclose that polyvinylidene fluoride has a heat deformation temperature of 149 degrees Celsius (column 2, lines 49 – 65).

7. 	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ahn et al (U.S. Patent Application Publication No. 2011/0060099 A1) in view of Inafuku et al (U.S. Patent Application Publication No. 2012/0142803 A1).
Ahn et al disclose an article as discussed above. Ahn et al fail to disclose a photoactive catalyst.

It therefore would have been obvious for one of ordinary skill in the art to provide for a photoactive catalyst in order to obtain no flow during cure as taught by Inafuku et al.

ANSWERS TO APPLICANT’S ARGUMENTS
8.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 7 of the remarks dated October 26, 2020, that a functional moiety that forms a chemical bond with the silicone polymer of the first portion is not disclosed by Ahn et al, because  an additive must be incorporated into the disclosed thermoplastic polymer in order to form the bond.
However, a moiety that is a thermoplastic polymer comprising an additive is not excluded by Claim 1. Alternatively, as stated in the previous Action, the functional moiety disclosed by Ahn et al is a thermoplastic polymer that is the additive itself.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782